As filed with the Securities and Exchange Commission on January 29, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2015 Date of reporting period:November 30, 2014 Item 1. Schedules of Investments. Vivaldi Orinda Hedged Equity Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 73.3% Consumer Discretionary - 15.7% Advance Auto Parts, Inc. $ Ascent Capital Group, Inc. ^* Barnes & Noble, Inc. ^ Bassett Furniture Industries, Inc. * Bed Bath & Beyond, Inc. ^ Black Diamond, Inc. ^* Burger King Worldwide, Inc. * Burlington Stores, Inc. ^* Cabela's, Inc. ^* Cablevision Systems Corp. * CBS Corp. Chico's FAS, Inc. * China Automotive Systems, Inc. * Chuy's Holdings, Inc. ^* Cooper Tire & Rubber Co. Coupons.com, Inc. ^ Deckers Outdoor Corp. ^* Dick's Sporting Goods, Inc. Dorman Products, Inc. ^* Ethan Allen Interiors, Inc. * Five Below, Inc. ^* Francesca's Holdings Corp. ^* GameStop Corp. * Gentherm, Inc. ^ Grand Canyon Education, Inc. ^ International Speedway Corp. Leggett & Platt, Inc. LKQ Corp. ^* Marriott International, Inc. * McDonald's Corp. National CineMedia, Inc. Nautilus, Inc. ^ Panera Bread Co. ^ Potbelly Corp. ^ RetailMeNot, Inc. ^ Shutterfly, Inc. ^* Skechers U.S.A., Inc. ^ Skullcandy, Inc. ^ Speedway Motorsports, Inc. Strayer Education, Inc. ^ Target Corp. The Cato Corp. The Home Depot, Inc. Tile Shop Holdings, Inc. ^ Ulta Salon, Cosmetics & Fragrance, Inc. ^ Under Armour, Inc. ^* Wayfair, Inc. ^ Xueda Education Group - ADR †* Consumer Staples - 3.5% Cal-Maine Foods, Inc. Diageo PLC - ADR † Muscle Pharm Corp. ^ Pepsico, Inc. Procter & Gamble Co. Sanderson Farms, Inc. The Fresh Market, Inc. ^* Unilever NV - ADR † Energy - 3.2% Chevron Corp. Comstock Resources, Inc. ConocoPhillips Continental Resources, Inc. ^ Denbury Resources, Inc. Dril-Quip, Inc. ^* Geospace Technologies Corp. ^ Natural Gas Services Group ^ Ocean Rig UDW, Inc. † Patterson UTI Energy, Inc. * PDC Energy, Inc. ^ Rex American Resources Corp. ^ Rosetta Resources, Inc. ^ SM Energy Co. Suncor Energy, Inc. † Whiting Petroleum Corp. ^ World Fuel Services Corp. * Financials - 10.3% Affiliated Managers Group, Inc. ^* Allied World Assurance Company Holdings AG † AmTrust Financial Services, Inc. * Arlington Asset Investment Corp. * Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. †* BofI Holding, Inc. ^* Evercore Partners, Inc. * FirstService Corp. †* Greenlight Capital Re Ltd. ^†* Independent Bank Group, Inc. JPMorgan Chase & Co. Lincoln National Corp. Metlife, Inc. PNC Financial Services Group, Inc. Reinsurance Group of America, Inc. * Signature Bank ^* TD Ameritrade Holding Corp. The Toronto-Dominion Bank † Third Point Reinsurance Ltd. ^† United Insurance Holdings Corp. Virtus Investment Partners, Inc. * Voya Financial, Inc. Wells Fargo & Co. Health Care - 12.0% Abaxis, Inc. * Abbott Laboratories ABIOMED, Inc. ^* Acadia Pharmaceuticals, Inc. ^* Align Technology, Inc. ^* Allergan, Inc. AmerisourceBergen Corp. Amgen, Inc. * Antares Pharma, Inc. ^ BioMarin Pharmaceutical, Inc. ^* Cempra, Inc. ^ Centene Corp. ^ China Biologic Products, Inc. ^ Community Health Systems, Inc. ^ Dyax Corp. ^ Edwards Lifesciences Corp. ^* ExamWorks Group, Inc. ^* Gilead Sciences, Inc. ^ HCA Holdings, Inc. ^ Health Net, Inc. ^ Humana, Inc. ICON PLC ^† Inogen, Inc. ^ Insulet Corp. ^ Isis Pharmaceuticals, Inc. ^ Johnson & Johnson LifePoint Hospitals, Inc. ^* Mallinckrodt Public Limited Co. ^† Masimo Corp. ^* Mylan, Inc. ^ Novartis AG - ADR † Novavax, Inc. ^ PAREXEL International Corp. ^ Puma Biotechnology, Inc. ^ Quintiles Transnational Holdings, Inc. ^* Shire PLC - ADR † Taro Pharmaceutical Industries Ltd. ^†* Teva Pharmaceutical Industries Ltd. - ADR †* UnitedHealth Group, Inc. United Therapeutics Corp. ^* Universal Health Services, Inc. WellPoint, Inc. ZELTIQ Aesthetics, Inc. ^ Industrials - 11.8% Advisory Board Co. ^* AECOM Technology Corp. ^ AerCap Holdings NV ^† AGCO Corp. Alaska Air Group, Inc. * Beacon Roofing Supply, Inc. ^ Blount International, Inc. ^* Canadian National Railway Co. †* Chart Industries, Inc. ^ Cintas Corp. CTPartners Executive Search, Inc. ^* Echo Global Logistics, Inc. ^* Exponent, Inc. FedEx Corp. Generac Holdings, Inc. ^ General Dynamics Corp. General Electric Co. Graco, Inc. * HEICO Corp. * Huron Consulting Group, Inc. ^* IHS, Inc. ^* InnerWorkings, Inc. ^* JetBlue Airways Corp. ^* Kirby Corp. ^* Landstar System, Inc. Lockheed Martin Corp. * MasTec, Inc. ^* Mistras Group, Inc. ^ Patrick Industries, Inc. ^ Paylocity Holding Corp. ^ Power Solutions International, Inc. ^ Rexnord Corp. ^ Ritchie Bros. Auctioneers, Inc. † Southwest Airlines Co. * The Middleby Corp. ^* TransDigm Group, Inc. * TriNet Group, Inc. ^ Trinity Industries, Inc. Union Pacific Corp. United Parcel Service, Inc. WageWorks, Inc. ^ Waste Connections, Inc. * XPO Logistics, Inc. ^ Information Technology - 11.8% Apple, Inc. * Barracuda Networks, Inc. ^* Benchmark Electronics, Inc. ^* Blackhawk Network Holdings, Inc. - Class A ^* Blackhawk Network Holdings, Inc. - Class B ^* Booz Allen Hamilton Holding Corp. - Class A * Brightcove, Inc. ^* Broadcom Corp. * Cardtronics, Inc. ^* DTS, Inc. ^* Ebay, Inc. ^ Electronic Arts, Inc. ^ Envestnet, Inc. ^* EPAM Systems, Inc. ^* Euronet Worldwide, Inc. ^ F5 Networks, Inc. ^ Fleetmatics Group PLC ^† Hewlett-Packard Co. * HomeAway, Inc. ^ Informatica Corp. ^* Integrated Device Technology, Inc. ^* InterDigital, Inc. * IPG Photonics Corp. ^* Jabil Circuit, Inc. LogMeIn, Inc. ^ Microchip Technology, Inc. Micron Technology, Inc. ^* Monolithic Power Systems, Inc. National Instruments Corp. * NCR Corp. ^* Newport Corp. ^* NVIDIA Corp. NXP Semiconductors NV ^† OmniVision Technologies, Inc. ^* OSI Systems, Inc. ^* Paychex, Inc. Pericom Semiconductor Corp. ^ Plantronics, Inc. * Progress Software Corp. ^ Rackspace Hosting, Inc. ^* Rambus, Inc. ^* RealPage, Inc. ^* RF Micro Devices, Inc. ^* Rovi Corp. ^* Sanmina Corp. ^* ServiceSource International, Inc. ^ Skyworks Solutions, Inc. * Solera Holdings, Inc. * SPS Commerce, Inc. ^ Take-Two Interactive Software, Inc. ^ Tessera Technologies, Inc. The Ultimate Software Group, Inc. ^* VASCO Data Security International, Inc. ^* VeriFone Systems, Inc. ^* Materials - 2.9% Dominion Diamond Corp. ^† KapStone Paper & Packaging Corp. ^ Louisiana Pacific Corp. ^ LyondellBasell Industries NV † Packaging Corp. of America Sonoco Products Co. United States Steel Corp. * Telecommunication Services - 0.7% CenturyLink, Inc. inContact, Inc. ^ Verizon Communications, Inc. Utilities - 1.4% Exelon Corp. * ITC Holdings Corp. * National Fuel Gas Co. Southern Co. TOTAL COMMON STOCKS (Cost $50,652,844) EXCHANGE-TRADED FUNDS - 7.3% iShares Russell 1000 Value TOTAL EXCHANGE-TRADED FUNDS (Cost $5,586,586) PURCHASED OPTIONS - 0.2% Call Options - 0.0% Contracts Francesca's Holdings Corp. Expiration: December 2014, Exercise Price: $17.50 21 Expiration: January 2015, Exercise Price: $15.00 39 Expiration: March 2015, Exercise Price: $15.00 39 Geospace Technologies Corp. Expiration: December 2014, Exercise Price: $50.00 14 Expiration: December 2014, Exercise Price: $60.00 24 Verifone Holdings, Inc. Expiration: January 2015, Exercise Price: $32.00 32 Total Call Options Put Options - 0.2% Solazyme, Inc. Expiration: December 2014, Exercise Price: $7.50 Expiration: January 2015, Exercise Price: $10.00 23 SPDR S&P 500 Index Expiration: December 2014, Exercise Price: $196.00 45 Expiration: December 2014, Exercise Price: $198.00 Expiration: December 2014, Exercise Price: $200.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $125,675) SHORT-TERM INVESTMENTS - 8.9% Shares MONEY MARKET FUNDS - 8.9% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $7,329,498) - 8.9% TOTAL INVESTMENTS (Cost $63,694,603) - 89.7% Other Assets in Excess of Liabilities - 10.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of November 30, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Hedged Equity Fund Schedule of Securities Sold Short November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 13.5% Consumer Discretionary - 2.9% Aeropostale, Inc. $ Ambow Education Holding - ADR † AMC Networks, Inc. Apollo Global Management LLC Ascena Retail Group, Inc. AutoZone, Inc. Blue Nile, Inc. Bob Evans Farms, Inc. Burlington Stores, Inc. Callaway Golf Co. Chegg, Inc. Chuy's Holdings, Inc. Dorman Products, Inc. DreamWorks Animation SKG, Inc. - Class A D. R. Horton, Inc. EVINE Live, Inc. Francesca's Holdings Corp. IMAX Corp. † Morningstar, Inc. Noodles & Co. Pinnacle Entertainment, Inc. Restoration Hardware Holdings, Inc. RetailMeNot, Inc. Sizmek, Inc. Sodastream International Ltd. † Standard Pacific Corp. Tesla Motors, Inc. The Pep Boys - Manny, Moe & Jack Tile Shop Holdings, Inc. Twenty First Century Fox, Inc. Consumer Staples - 0.5% Amira Nature Foods Ltd. † B & G Foods, Inc. Boulder Brands, Inc. Coca-Cola Co. Elizabeth Arden, Inc. Keurig Green Mountain, Inc. Nu Skin Enterprises, Inc. USANA Health Sciences, Inc. Energy - 0.6% Amyris, Inc. 9 25 Memorial Resource Development Corp. Nuverra Environmental Solutions, Inc. Parsley Energy, Inc. Scorpio Tankers, Inc. † Solazyme, Inc. Willbros Group, Inc. Financials - 1.2% Blue Capital Reinsurance Holdings Ltd. † Calamos Asset Management, Inc. China Life Insurance Co. Ltd. - ADR † eHealth, Inc. Fortress Investment Group LLC - Class A Montpelier Re Holdings Ltd. † NMI Holdings, Inc. Radian Group, Inc. Validus Holdings Ltd. † Health Care - 2.8% Accuray, Inc. Aegerion Pharmaceuticals, Inc. Arena Pharmaceuticals, Inc. Castlight Health, Inc. Clovis Oncology, Inc. DENTSPLY International, Inc. Derma Sciences, Inc. Endologix, Inc. Foundation Medicine, Inc. Healthways, Inc. Insmed, Inc. Insulet Corp. Intercept Pharmaceuticals, Inc. IPC Healthcare, Inc. Keryx Biopharmaceuticals, Inc. Kythera Biopharmaceuticals, Inc. Mallinckrodt Public Limited Co. MannKind Corp. Medidata Solutions, Inc. Mindray Medical International Ltd. - ADR † Momenta Pharmaceuticals, Inc. NPS Pharmaceuticals, Inc. Oxford Immunotec Global PLC † Repros Therapeutics, Inc. STAAR Surgical Co. Streamline Health Solutions Theravance, Inc. Valeant Pharmaceuticals International, Inc. † Vivus, Inc. Vocera Communications, Inc. Industrials - 1.6% Beacon Roofing Supply, Inc. Briggs & Stratton Corp. Colfax Corp. Cubic Corp. Generac Holdings, Inc. Healthcare Services Group, Inc. Hillenbrand, Inc. Jacobs Engineering Group, Inc. Kelly Services, Inc. Kratos Defense & Security Solutions, Inc. Northwest Pipe Co. Orion Energy Systems, Inc. Polypore International, Inc. Powell Industries, Inc. Raven Industries, Inc. SolarCity Corp. TAL International Group, Inc. USA Truck, Inc. US Ecology, Inc. USG Corp. Watsco, Inc. W. W. Grainger, Inc. Information Technology - 2.9% 3-D Systems Corp. 21Vianet Group, Inc. - ADR † ACI Worldwide, Inc. Aerohive Networks, Inc. Alcatel-Lucent - ADR † Allot Communications Ltd. † Applied Micro Circuits Corp. Care.com, Inc. Ciena Corp. Cimpress NV † Cornerstone OnDemand, Inc. Cray, Inc. Cree, Inc. DragonWave, Inc. † Exar Corp. Extreme Networks, Inc. Fairchild Semiconductor International Co. Finisar Corp. Gogo, Inc. Guidance Software, Inc. ID Systems, Inc. Interactive Intelligence Group, Inc. Intuit, Inc. Ixia, Inc. Lexmark International, Inc. Mavenir Systems, Inc. MaxLinear, Inc. NetApp, Inc. Netgear, Inc. PDF Solutions, Inc. Perficient, Inc. PROS Holdings, Inc. Qlik Technologies, Inc. Rubicon Project, Inc. Shutterstock, Inc. Travelzoo, Inc. Twitter, Inc. Ubiquiti Networks, Inc. YuMe, Inc. Materials - 1.0% Advanced Emissions Solutions, Inc. Air Products & Chemicals, Inc. American Vanguard Corp. Carpenter Technology Corp. Chemtura Corp. HB Fuller Co. Myers Industries, Inc. Senomyx, Inc. TOTAL COMMON STOCKS (Proceeds $12,227,904) EXCHANGE-TRADED FUNDS - 2.2% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iPath S&P hort-Term Futures ETN † SPDR S&P rust SPDR S&P MidCap 400 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,751,271) REITS - 0.0% CoreSite Realty Corp. TOTAL REITS (Proceeds $17,203) WARRANTS - 0.0% Magnum Hunter Corp. 0 TOTAL WARRANTS (Proceeds $0) 0 TOTAL SECURITIES SOLD SHORT (Proceeds $13,996,378) - 15.7% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 42.2% Consumer Discretionary - 7.0% Bed Bath & Beyond, Inc. ^* $ Bridgestone Corp. - ADR ^† Cinedigm Corp. ^ GoPro, Inc. ^ Guess, Inc. Magna International, Inc. † Nike, Inc. * Nissan Motors - ADR † Office Depot, Inc. ^ Panasonic Corp. - ADR ^† PetMed Express, Inc. Potbelly Corp. ^ Tilly's, Inc. ^ Town Sports International Holdings, Inc. Toyota Industries Corp. - ADR ^† Wacoal Holdings Corp. - ADR ^† Walt Disney Co. * Yamaha Corp. - ADR ^† Consumer Staples - 2.0% Cott Corp. † Dean Foods Co. Fresh Del Monte Produce, Inc. † Roundy's, Inc. ^ Shiseido Co. Ltd. - ADR ^† Energy - 4.0% BP PLC - ADR † Diamond Offshore Drilling, Inc. Marathon Petroleum Corp. * Natural Resource Partners LP Peabody Energy Corp. Petroleo Brasileiro SA - ADR † Total SA - ADR † Transocean Ltd. † Financials - 4.0% AllianceBernstein Holding LP Bank Of America Corp. * Hanmi Financial Corp. * HDFC Bank Ltd. - ADR †* ICICI Bank Ltd. - ADR †* Mitsubishi UFJ Financial Group, Inc. - ADR † Mizuho Financial Group, Inc. - ADR † Nomura Holdings, Inc. - ADR † SVB Financial Group ^* WisdomTree Investments, Inc. Health Care - 5.2% Alnylam Pharmaceuticals, Inc. ^ Amgen, Inc. * Arrowhead Research Corp. ^ Biogen Idec, Inc. ^* Charles River Laboratories International, Inc. ^* C.R. Bard, Inc. * Edwards Lifesciences Corp. ^* Gilead Sciences, Inc. ^* Isis Pharmaceuticals, Inc. ^* Jazz Pharmaceuticals PLC ^† Johnson & Johnson * Regulus Therapeutics, Inc. ^ Signal Genetics, Inc. ^ Tekmira Pharmaceuticals Corp. ^†* Industrials - 5.3% 3M Co. AGCO Corp. Allison Transmission Holdings, Inc. * Cummins, Inc. * General Dynamics Corp. * Illinois Tool Works, Inc. * ITOCHU Corp. - ADR ^† Mitsubishi Corp. - ADR ^† Northrop Grumman Corp. * Pitney Bowes, Inc. Raytheon Co. * Sumitomo Corp. - ADR ^† Taser International, Inc. ^ Information Technology - 9.6% Activision Blizzard, Inc. * Akamai Technologies, Inc. ^* Apple, Inc. * Brocade Communications Systems, Inc. Check Point Software Technologies Ltd. ^†* Cisco Systems, Inc. * Corning, Inc. * Electronic Arts, Inc. ^ EZchip Semiconductor Ltd. ^† F5 Networks, Inc. ^* Kyocera Corp. - ADR † Marvell Technology Group Ltd. † Microsoft Corp. * Nintendo Ltd. - ADR ^† NVIDIA Corp. * Oracle Corp. * RF Micro Devices, Inc. ^ Skyworks Solutions, Inc. * Universal Display Corp. ^ Vishay Intertechnology, Inc. Materials - 3.6% ArcelorMittal SA - ADR † Celanese Corp. * Detour Gold Corp. ^†* Franco-Nevada Corp. †* Freeport-McMoRan Copper & Gold, Inc. NovaGold Resources Inc. ^† POSCO - ADR † Romarco Minerals, Inc. ^† Royal Gold, Inc. * Schnitzer Steel Industries, Inc. United States Steel Corp. * Telecommunication Services - 0.8% AT&T, Inc. NTT DOCOMO, Inc. - ADR † Vodafone Group PLC - ADR † Utilities - 0.7% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR † UGI Corp. * TOTAL COMMON STOCKS (Cost $13,809,113) PREFERRED STOCKS - 0.3% Companhia Paranaense de Energia - ADR † TOTAL PREFERRED STOCKS (Cost $90,408) EXCHANGE-TRADED FUNDS - 10.6% iShares India 50 ETF * Market Vectors India Small-Cap Index * ProShares VIX Short Term Futures ^ SPDR S&P Bank ETF * SPDR S&P Retail ETF Sprott Physical Gold Trust ^†* Sprott Physical Platinum & Palladium Trust ^†* Sprott Physical Silver Trust ^†* United States Natural Gas Fund LP ^* WisdomTree Europe Hedged Equity ETF WisdomTree India Earnings Fund * WisdomTree Japan Hedged Equity ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $3,869,006) CLOSED-END MUTUAL FUNDS - 0.7% Central Fund of Canada Ltd. †* TOTAL CLOSED-END MUTUAL FUNDS (Cost $295,150) PURCHASED OPTIONS - 0.2% Contracts Call Options - 0.2% NVIDIA Corp. Expiration: January 2016, Exercise Price: $20.00 TOTAL PURCHASED OPTIONS (Cost $46,440) SHORT-TERM INVESTMENTS - 4.8% Shares MONEY MARKET FUNDS - 4.8% Fidelity Government Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $1,664,623) - 4.8% TOTAL INVESTMENTS (Cost $19,774,740) - 58.8% Other Assets in Excess of Liabilities - 41.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of November 30, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Securities Sold Short November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 26.4% Consumer Discretionary - 7.1% Amazon.com, Inc. $ Buffalo Wild Wings, Inc. Charter Communications, Inc. - Class A Chipotle Mexican Grill, Inc. Comcast Corp. Conn's, Inc. Hanesbrands, Inc. Iconix Brand Group, Inc. Kate Spade & Co. Las Vegas Sands Corp. MGM Resorts International Netflix, Inc. Priceline Group, Inc. 55 Tesla Motors, Inc. Thor Industries, Inc. TJX Companies, Inc. Tractor Supply Co. Under Armour, Inc. Vail Resorts, Inc. V. F. Corp. Whirlpool Corp. Wynn Resorts Ltd. Consumer Staples - 1.4% Constellation Brands, Inc. Costco Wholesale Corp. Keurig Green Mountain, Inc. Monster Beverage Corp. Whitewave Foods Co. Energy - 3.2% Atlas Energy LP Atwood Oceanics, Inc. Breitburn Energy Partners LP Carrizo Oil & Gas, Inc. EOG Resources, Inc. Gulfport Energy Corp. Linn Energy LLC Petroleo Brasileiro SA - ADR † QEP Resources, Inc. W & T Offshore, Inc. Financials - 1.5% American Express Co. Bank of Montreal † Legg Mason, Inc. Royal Bank of Canada † The Toronto-Dominion Bank † Health Care - 3.1% Akorn, Inc. Alexion Pharmaceuticals, Inc. Amgen, Inc. Biogen Idec, Inc. BioMarin Pharmaceutical, Inc. Celgene Corp. Cepheid, Inc. Cerner Corp. Express Scripts Holding Co. Illumina, Inc. Incyte Corp. Intuitive Surgical, Inc. Thermo Fisher Scientific, Inc. Industrials - 3.1% Allegiant Travel Co. Avis Budget Group Canadian National Railway Co. † Canadian Pacific Railway Ltd. † C. H. Robinson Worldwide, Inc. Hertz Global Holdings, Inc. JB Hunt Transport Services, Inc. Ryder System, Inc. Taser International, Inc. Trex Co., Inc. Union Pacific Corp. Information Technology - 4.2% Adobe Systems, Inc. Alibaba Group Holding Ltd. - ADR † Apple, Inc. Autodesk, Inc. Avago Technologies Ltd. Baidu, Inc. - ADR † Equinix, Inc. LinkedIn Corp. Mastercard, Inc. Salesforce.com, Inc. Twitter, Inc. Visa, Inc. Yelp, Inc. Zillow, Inc. Materials - 2.1% Alcoa, Inc. Century Aluminum Co. Ecolab, Inc. Freeport-McMoRan Copper & Gold, Inc. Martin Marietta Materials Rio Tinto PLC - ADR † Vulcan Materials Co. Telecommunication Services - 0.7% Level 3 Communications, Inc. SBA Communications Corp. TOTAL COMMON STOCKS (Proceeds $9,305,697) EXCHANGE-TRADED FUNDS - 2.7% iPath Goldman Sachs Crude Oil Total Return Index † iShares iBoxx $ High Yield Corporate Bond Fund iShares MSCI Chile Capped ETF Market Vectors Russia Total Return ETF TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,062,685) REITS - 2.4% Consumer Discretionary - 0.4% Lamar Advertising Co. Financials - 2.0% American Tower Corp. Avalonbay Communities, Inc. Boston Properties, Inc. Crown Castle International Corp. Equity Residential Simon Property Group, Inc. Vornado Realty Trust TOTAL REITS (Proceeds $801,568) TOTAL SECURITIES SOLD SHORT (Proceeds $11,169,950) - 31.5% $ ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Futures Contracts November 30, 2014 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) 30-Year U.S. Treasury Bond Futures (5 ) ) March 2015 ) BP Currency Futures ) ) December 2014 $ Copper Futures (2 ) ) March 2015 Euro Fx Currency Futures (8 ) ) December 2014 Japanese Yen Currency Futures ) ) December 2014 Renminbi Currency Futures (7 ) ) December 2014 ) $ As of November 30, 2014, initial margin deposits of $90,300 have been pledged in connection with the futures contracts. Orinda Income Opportunities Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 1.5% Consumer Discretionary - 0.4% Peak Resorts, Inc. ^ $ Financials - 1.1% America First Multifamily Investors LP * Ellington Financial LLC TOTAL COMMON STOCKS (Cost $3,398,998) REITS - 30.3% Financials - 30.3% AG Mortgage Investment Trust, Inc. American Capital Agency Corp. American Capital Mortgage Investment Corp. American Realty Capital Properties, Inc. Apollo Commercial Real Estate Finance, Inc. * Ares Commercial Real Estate Corp. Armour Residential REIT, Inc. Ashford Hospitality Trust, Inc. - Series D Cumulative Preferred Ashford Hospitality Trust, Inc. - Series E Cumulative Preferred Bluerock Residential Growth REIT, Inc. - Class A Campus Crest Communities, Inc. CBL & Associates Properties, Inc. - Series D Cumulative Preferred * EPR Properties - Series E Convertible Preferred * Equity Commonwealth - Series E Cumulative Preferred FelCor Lodging Trust, Inc. - Series C Cumulative Preferred * First Potomac Realty Trust - Series A Cumulative Preferred * Glimcher Realty Trust - Series G Cumulative Preferred * Hatteras Financial Corp. Independence Realty Trust, Inc. * Inland Real Estate Corp. - Series A Cumulative Preferred * iStar Financial, Inc. - Series D Cumulative Preferred * iStar Financial, Inc. - Series E Cumulative Preferred iStar Financial, Inc. - Series F Cumulative Preferred * iStar Financial, Inc. - Series I Cumulative Preferred New Residential Investment Corp. * New York Mortgage Trust, Inc. Northstar Realty Finance Corp. - Series B Cumulative Preferred Omega Healthcare Investors, Inc. Preferred Apartment Communities, Inc. * RAIT Financial Trust RAIT Financial Trust - Senior Unsecured * RAIT Financial Trust - Series A Cumulative Preferred RAIT Financial Trust - Series B Cumulative Preferred RAIT Financial Trust - Series C Cumulative Preferred Resource Capital Corp. Sabra Health Care REIT, Inc. Starwood Property Trust, Inc. * Urstadt Biddle Properties, Inc. Whitestone REIT * TOTAL REITS (Cost $66,526,175) CONVERTIBLE PREFERRED STOCKS - 0.9% Financials - 0.9% FelCor Lodging Trust, Inc. - Series A Convertible Preferred TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $2,430,561) PREFERRED STOCKS - 47.9% Consumer Discretionary - 0.9% M/I Homes, Inc. - Series A Non-Cumulative Preferred * Energy - 4.3% Atlas Pipeline Partners LP - Series E Cumulative Preferred * Breitburn Energy Partners LP - Series A Cumulative Preferred * Legacy Reserves LP - Series B Cumulative Preferred * Vanguard Natural Resources LLC - Series B Cumulative Preferred * Vanguard Natural Resources LLC - Series C Cumulative Preferred Financials - 40.4% AG Mortgage Investment Trust, Inc. - Series A Cumulative Preferred AG Mortgage Investment Trust, Inc. - Series B Cumulative Preferred American Capital Agency Corp. - Series A Cumulative Preferred American Capital Agency Corp. - Series B Cumulative Preferred Depositary Shares 1/1000 * American Realty Capital Properties, Inc. - Series F Cumulative Preferred * AmTrust Financial Services, Inc. - Series B Non-Cumulative Preferred AmTrust Financial Services, Inc. - Series C Non-Cumulative Preferred Annaly Capital Management, Inc. - Series C Cumulative Preferred Annaly Capital Management, Inc. - Series D Cumulative Preferred Apollo Commercial Real Estate Finance, Inc. - Series A Cumulative Preferred Arbor Realty Trust, Inc. - Senior Unsecured Arbor Realty Trust, Inc. - Series A Cumulative Preferred Arbor Realty Trust, Inc. - Series B Cumulative Preferred Arbor Realty Trust, Inc. - Series C Cumulative Preferred * Campus Crest Communities, Inc. - Series A Cumulative Preferred * Capstead Mortgage Corp. - Series E Cumulative Preferred Cedar Realty Trust, Inc. - Series B Cumulative Preferred * Chesapeake Lodging Trust - Series A Cumulative Preferred * Colony Financial, Inc. - Series A Cumulative Preferred * Colony Financial, Inc. - Series B Cumulative Preferred Corporate Office Properties Trust - Series L Cumulative Preferred * CYS Investments, Inc. - Series A Cumulative Preferred CYS Investments, Inc. - Series B Cumulative Preferred Digital Realty Trust, Inc. - Series H Cumulative Preferred * Excel Trust, Inc. - Series B Cumulative Preferred * Glimcher Realty Trust - Series H Cumulative Preferred * Hatteras Financial Corp. - Series A Cumulative Preferred Hersha Hospitality Trust - Series B Cumulative Preferred * Hospitality Properties Trust - Series D Cumulative Preferred Inland Real Estate Corp. - Series B Cumulative Preferred Invesco Mortgage Capital, Inc. - Series A Cumulative Preferred Invesco Mortgage Capital, Inc. - Series B Cumulative Preferred ^ Investors Real Estate Trust - Series B Cumulative Preferred iStar Financial, Inc. - Series G Cumulative Preferred Kemper Corp. - Subordinated Kennedy-Wilson Holdings, Inc. - Senior Unsecured * Kite Realty Group Trust - Series A Cumulative Preferred * KKR Financial Holdings LLC - Series A Non-Cumulative Preferred LaSalle Hotel Properties - Series H Cumulative Preferred MFA Financial, Inc. - Series B Cumulative Preferred * Northstar Realty Finance Corp. - Series C Cumulative Preferred * Northstar Realty Finance Corp. - Series D Cumulative Preferred Northstar Realty Finance Corp. - Series E Cumulative Preferred * Pebblebrook Hotel Trust - Series A Cumulative Preferred * Pebblebrook Hotel Trust - Series B Cumulative Preferred * Pennsylvania Real Estate Investment Trust - Series A Cumulative Preferred * Resource Capital Corp. - Fixed Cumulative Preferred Resource Capital Corp. - Variable Cumulative Preferred Retail Properties of America, Inc. - Series A Cumulative Preferred * STAG Industrial, Inc. - Series B Cumulative Preferred State Street Corp. - Non-Cumulative Preferred ^ Summit Hotel Properties - Series A Cumulative Preferred * Summit Hotel Properties - Series B Cumulative Preferred Summit Hotel Properties - Series C Cumulative Preferred Sun Communities, Inc. - Series A Cumulative Preferred Industrials - 0.9% Diana Shipping, Inc. - Series B Cumulative Preferred † Safe Bulkers, Inc. - Series D Cumulative Preferred † Management of Companies and Enterprises - 1.4% GMAC Capital Trust I Fixed Rate - Series 2 Junior Subordinated TOTAL PREFERRED STOCKS (Cost $104,776,675) Principal Amount CORPORATE BONDS - 0.3% Deutsche Bank AG, 7.500%, 12/29/2049 † TOTAL CORPORATE BONDS (Cost $600,366) Shares EXCHANGE-TRADED FUNDS - 2.8% Direxion Daily 20+ Year Treasury Bear 3x Shares ^ iPath S&P hort-Term Futures ETN ^† iShares U.S. Real Estate ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,350,585) CLOSED-END MUTUAL FUNDS - 0.5% Ares Capital Corp. TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,198,812) SHORT-TERM INVESTMENTS - 18.5% MONEY MARKET FUNDS - 18.5% Fidelity Institutional Money Market Portfolio - Class I, 0.05% + TOTAL SHORT-TERM INVESTMENTS (Cost $41,108,468) - 18.5% TOTAL INVESTMENTS (Cost $226,390,640) - 102.7% Liabilities in Excess of Other Assets - (2.7)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of November 30, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda Income Opportunities Fund Schedule of Securities Sold Short November 30, 2014 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 3.6% Alerian MLP ETF $ iShares Cohen & Steers REIT iShares Mortgage Real Estate Capped iShares S&P U.S. Preferred Stock Index Fund Utilities SPDR TOTAL SECURITIES SOLD SHORT (Proceeds $7,595,110) - 3.6% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Federal Income Tax Information The cost basis of investments for federal income tax purposes at November 30, 2014 was as follows: Vivaldi Orinda Vivaldi Orinda Orinda Hedged Equity* Macro Opps* Income Opps* Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ * The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at November 30, 2014 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund's securities as of November 30, 2014: Vivaldi Orinda Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
